PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel.
And it appearing that the petitioner created two trusts for the benefit of his wife and minor son respectively, under which, as settlor-trustee, petitioner retained broad managerial powers ov.er the trust, including the right to deal with himself as an individual with respect to the trust properties, which right he exercised extensively;
And it appearing that the decision of the Tax Court holding the petitioner taxable as an individual on the income of such trusts is correct; Helvering v. Clifford, 309 U.S. 331, 60 S.Ct. 554, 84 L.Ed. 788; Miller v. Commissioner, 6 Cir., 147 F.2d 189, 193; Shapero v. Commissioner, 6 Cir., 165 F.2d 811, 813, 814;
And no reversible error appearing in the record:
It is ordered that the decision of the Tax Court be, and it hereby is affirmed.